[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                March 19, 2007
                               No. 06-12842                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-20710-CR-DLG

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

ANTHONY BOATWRIGHT,

                                                           Defendant-Appellant.



                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (March 19, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Anthony Boatwright (“Boatwright”) appeals the district court’s sentence of
three-years’ probation with a special condition of six months’ home detention for

theft of government funds and for making materially false statements, in violation

of 18 U.S.C. § 371 and 18 U.S.C. § 1001(a)(2). On appeal, Boatwright argues that

his sentence is unreasonable because it is greater than necessary and exceeds the

government’s recommended sentence. Because we find the district court’s

sentence reasonable, we affirm.

      In particular, Boatwright argues that the district court’s sentence is

unreasonable because it fails to take into consideration (1) his good employment

history; (2) that he is caring for six minor children; (3) that he has no prior felony

convictions; and (4) that he did not use the Department of Housing and Urban

Development-funded housing assistance payments to purchase luxury items, but to

provide his family with the basic necessities of life. Moreover, Boatwright

contends that the district court, in imposing its sentence, should have considered

his statement at the sentencing hearing as to why the offense was committed.

      We review sentences imposed under the post-Booker advisory Guideline

scheme for reasonableness. United States v. Winingear, 422 F.3d 1241, 1244-45

(11th Cir. 2005); United States v. Booker, 543 U.S. 220, 260-63, 125 S. Ct. 738,

765-66, 160 L. Ed. 2d 621 (2005) (holding that appellate courts review sentences

for unreasonableness in light of the § 3553(a) factors). Following the Booker



                                           2
decision, the district court first must correctly calculate the range provided by the

sentencing Guidelines. United States v. Talley, 431 F.3d 784, 786 (11th Cir.

2005). Next, the district court must consider the factors identified in 18 U.S.C. §

3553(a) to determine a reasonable sentence. Id. We have held that once the

district court has correctly calculated the advisory Guideline range, it may then

impose a more severe or more lenient sentence as long as it is reasonable. United

States v. Crawford, 407 F.3d 1174, 1179 (11th Cir. 2005).

      Our review for reasonableness is deferential. Talley, 431 F.3d at 788. “We

must evaluate whether the sentence imposed by the district court fails to achieve

the purposes of sentencing as stated in section 3553(a),” and in evaluating a

sentence for reasonableness, “we recognize that there is a range of reasonable

sentences from which the district court may choose . . . .” Id. The § 3553(a)

factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) the need to reflect the seriousness
      of the offense, to promote respect for the law, and to provide just
      punishment for the offense; (3) the need for deterrence; (4) the need to
      protect the public; (5) the need to provide the defendant with needed
      educational or vocational training or medical care; (6) the kinds of
      sentences available; (7) the Sentencing Guidelines range; (8) pertinent
      policy statements of the Sentencing Commission; (9) the need to
      avoid unwanted sentencing disparities; and (10) the need to provide
      restitution to victims.

Id. at 786; see also 18 U.S.C. § 3553(a). We also have noted that “when the

                                           3
district court imposes a sentence within the advisory Guideline range, we

ordinarily will expect that choice to be a reasonable one.” Talley, 431 F.3d at 788.

      In United States v. Scott, we held that a district court’s statement that it had

considered the § 3553(a) factors and the defendant’s arguments about those factors

is sufficient in post-Booker sentences to indicate that it considered the factors. 426

F.3d 1324, 1329-30 (11th Cir. 2005). We further held “that nothing in Booker or

elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)

factors.” Id. at 1329. Moreover, we concluded that the defendant’s sentence was

reasonable because the district court accurately calculated the guideline range and

the defendant’s sentence at the low end of the range reflected the court’s

consideration of his evidence in mitigation. Id. at 1330.

      In this case, the district court’s sentence was reasonable. The district court

correctly calculated the applicable guideline range and adequately considered the §

3553(a) factors. Before imposing the sentence, the district court expressly stated

that it had considered the statements of all parties, the presentence investigation

report, and the statutory factors. The court specifically considered the mitigating

factors that Boatwright offered. Although the district court did not explicitly

discuss every § 3553(a) factor, it was not required to do so. See Scott, 426 F.3d at



                                            4
1329-30. Finally, the district court’s sentence of three years’ probation with a

special condition of six months’ home detention was within the Guideline range

and did not exceed the statutory maximum sentence.

      Based on our review of the record and the parties’ briefs, we discern no

reversible error. Accordingly, we affirm Boatwright’s sentence.

      AFFIRMED.




                                          5